Exhibit 10.5

NUVERRA ENVIRONMENTAL SOLUTIONS, INC.

Federal Taxpayer Identification No.: 26-0287117

14624 North Scottsdale Road, Suite 300

Scottsdale, Arizona 85254

Notice of Grant of Restricted Stock Units and Award Agreement (CEO) (“Award
Agreement”)

PART I

Name of Participant: Mark D. Johnsrud

Plan: Nuverra Environmental Solutions, Inc. 2017 Long Term Incentive Plan

Effective February 23, 2018, (“Award Date”) you have been granted an Award of
Restricted Stock Units (“Awarded RSUs”) for 531,618 shares of NUVERRA
ENVIRONMENTAL SOLUTIONS, INC. (the “Company”) common stock, par value $0.01 per
share (“Shares”). This Award is not settled in Shares until the vesting date(s)
shown below.

The Award will vest in increments on the dates shown

 

Number of RSUs

  

Vesting Date(s)

177,206

  

Award Date of February 23, 2018

177,206

  

August 7, 2018

177,206

   August 7, 2019

By your signature and the Company’s signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of the
Plan and the Award Agreement (including PART I and PART II), all of which are
made a part of this document.

[remainder of page intentionally left blank]

 

- 1 -



--------------------------------------------------------------------------------

NUVERRA ENVIRONMENTAL SOLUTIONS, INC.    Signature:   /s/ Joseph M. Crabb   
Date: February 23, 2018    Print Name:   Joseph M. Crabb       Title:  
Executive Vice President and Chief Legal Officer      

PARTICIPANT      

Signature:   /s/ Mark D. Johnsrud    Date: February 23, 2018    Print Name:  
Mark D. Johnsrud      

 

- 2 -



--------------------------------------------------------------------------------

PART II

General Terms and Conditions

Section 1.    Size and Type of Award. The Restricted Stock Units in respect of
Shares covered by this Award (“Awarded RSUs”) are listed in PART I of this Award
Agreement (“Award Notice”). This Award Agreement is subject to all of the terms
and conditions of the Nuverra Environmental Solutions, Inc. 2017 Long Term
Incentive Plan (the “Plan”).

Section 2.    Vesting.

(a)    Vesting Date(s.) The Vesting Dates for your Awarded RSUs are specified in
the Award Notice. On each Vesting Date, you will obtain ownership of the Shares
issued upon the settlement of the vested Awarded RSUs. Additionally and
notwithstanding anything in the Award Notice or in this Award Agreement to the
contrary, in the event of a Change in Control of the Company (as defined in the
Plan), all Awarded RSUs shall automatically become fully vested upon the closing
of the Change in Control transaction, subject to your continued service with the
Company through such closing.

(b)    Vesting Conditions. There are conditions you must satisfy before your
Awarded RSUs will vest. You must, except as otherwise provided herein, remain in
continuous service of the Company and/or its Affiliates from the Award Date
through the relevant Vesting Date.

(c)    Forfeitures. Other than as provided in Section 2(d) below, if you
terminate service with the Company and/or its subsidiaries prior to a Vesting
Date, you will forfeit any Awarded RSUs that are scheduled to vest on or after
such termination of service date. When you forfeit Awarded RSUs, all of your
interest in such unvested Awarded RSUs will be canceled.

(d)    Termination Without Cause or For Good Reason. Notwithstanding any
provisions of this Award Agreement to the contrary, all conditions (including
the condition of continuous service from the Award Date through the relevant
Vesting Date) applicable to the Awarded RSUs shall be deemed satisfied and the
Awarded RSUs shall become fully vested if, prior to the applicable Vesting Date
(1) your service with the Company and/or its subsidiaries is terminated by the
Company other than for Cause (as used in this Award Agreement, “Cause” means
“good cause” as defined in Section 8(b)(ii) of your April 28, 2017 Amended and
Restated Employment Agreement with the Company (as amended from time to time in
accordance with the terms thereof, the “Employment Agreement”)) or (2) your
service with the Company and/or its subsidiaries is terminated by you for Good
Reason (as used in this Award Agreement, the term “Good Reason” shall mean “good
reason” as defined in Section 8(b) of the Employment Agreement).

(e)    Death or Disability. If your service with the Company and/or its
subsidiaries ends due to death or disability (within the meaning of
Section 22(e)(3) of the Code), all unvested Awarded RSUs shall fully vest upon
your death or disability, subject to your continued service with the Company
though the period ending on such termination.

 

- 3 -



--------------------------------------------------------------------------------

(f)    Definition of Service. For purposes of determining the vesting of your
Awarded RSUs, you will be deemed to be in the service of the Company and/or its
subsidiaries for so long as you serve in any capacity as an employee, officer,
non-employee director or consultant of the Company and/or its subsidiaries.

(g)    Voting and Other Rights. You shall have no voting or other rights of a
shareholder and will not be treated as an owner of Shares for tax purposes,
except with respect to Shares that have been delivered upon the vesting of
Awarded RSUs.

Section 3.    Settlement. As soon as reasonably practicable, but in no event
more than 30 days, after any Awarded RSU has vested, the Company shall, subject
to Sections 4 and 6, issue and deliver to you Shares issued upon settlement of
such vested Awarded RSUs.

Section 4.    Application of Clawback Policy. Notwithstanding anything in this
Award Agreement to the contrary, the Awarded RSUs and any related Shares shall
be subject to adjustment and/or recovery, in whole or in part, following the
date on which they become vested and payable if and to the extent (i) required
by any applicable law, rule or regulation or (ii) provided under the terms of
any clawback policy or other policy of similar import adopted by the Company and
in effect on the date the Awarded RSUs become vested and payable.

Section 5.    No Right to Continued Service. Nothing in this Award Agreement, or
any action of the Board or Committee with respect to this Award Agreement, shall
be held or construed to confer upon you any right to a continuation of service
by the Company or its subsidiaries. You may be dismissed or otherwise dealt with
as though this Award Agreement had not been entered into.

Section 6.    Taxes. Where any person is entitled to receive Shares pursuant to
the Awarded RSUs granted hereunder, the Company shall have the right to require
such person to pay to the Company the amount of any tax that the Company is
required to withhold with respect to such Shares, or, in lieu thereof, to
retain, or to sell without notice, a sufficient number of Shares to cover the
amount required to be withheld.

Section 7.    Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:

If to the Participant, to the Participant’s address as shown in the Company’s
records.

If to the Committee:

Nuverra Environmental Solutions, Inc.

14624 North Scottsdale Road, Suite 300

Scottsdale, Arizona 85254

Attention:        Compensation Committee of the Board of Directors

                                          (with a copy to the Chief Legal
Officer of the Company)

 

- 4 -



--------------------------------------------------------------------------------

Section 8.    Restrictions on Transfer. The Awarded RSUs granted hereunder shall
not be subject in any manner to anticipation, alienation or assignment, nor
shall such Award be liable for, or subject to, debts, contracts, liabilities,
engagements or torts, nor shall it be transferable by you other than by will or
by the laws of descent and distribution or as otherwise permitted by the Plan.

Section 9.    Successors and Assigns. This Award Agreement shall inure to the
benefit of and shall be binding upon the Company and you and each party’s
respective heirs, successors and assigns.

Section 10.     Construction of Language. Whenever appropriate in this Award
Agreement, words used in the singular may be read in the plural, words used in
the plural may be read in the singular, and words importing the masculine gender
may be read as referring equally to the feminine or the neuter. Any reference to
a section shall be a reference to a section of this Award Agreement, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein or in the Award Notice shall have the meanings assigned to them under the
Plan.

Section 11.     Governing Law. This Award Agreement shall be construed,
administered and enforced according to the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof, except to the extent
that such laws are preempted by federal law. The federal and state courts having
jurisdiction in the State of Delaware, shall have exclusive jurisdiction over
any claim, action, complaint or lawsuit brought under the terms of the Plan. By
accepting the Award granted under this Award Agreement, you, and any other
person claiming any rights under this Award Agreement, agrees to submit himself
or herself, and any such legal action as he or she shall bring under the Plan,
to the sole jurisdiction of such courts for the adjudication and resolution of
any such disputes.

Section 12.     Amendment. This Award Agreement may be amended, in whole or in
part and in any manner not inconsistent with the provisions of the Plan, at any
time and from time to time, by written agreement between the Company and you.

Section 13.     Plan Provisions Control. This Award Agreement and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the provisions of
the Plan and the provisions of this Award Agreement, the terms of the Plan,
which are incorporated herein by reference, shall control. By signing this Award
Agreement, you acknowledge receipt of a copy of the Plan. You acknowledge that
you may not and will not rely on any statement of account or other communication
or document issued in connection with the Awarded RSUs other than the Plan, this
Award Agreement, or any document signed by an authorized representative of the
Company that is designated as an amendment of the Plan or this Award Agreement.

Section 14.     409A Compliance. It is intended that the Awarded RSUs granted
pursuant to this Award Agreement comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations and other
guidance promulgated thereunder (“Section 409A”), and all provisions of this
Award Agreement shall be construed, interpreted, and administered in a manner
consistent with the requirements for avoiding taxes or penalties under

 

- 5 -



--------------------------------------------------------------------------------

Section 409A. It is further intended that all payments related to, or
settlements of, the Awarded RSUs hereunder qualify for the “short-term deferral”
exception under Section 409A.

[remainder of page intentionally left blank]

 

- 6 -